Title: From Thomas Jefferson to William Brown, 13 June 1790
From: Jefferson, Thomas
To: Brown, William



Sir
New York June 13. 1790.

Your favor of Apr. 29. came to my hands on the 7th. of May, while I was ill of a complaint which has not yet left me, but I find myself well enough to resume business. On a transaction of near 20 years standing, it is not wonderful that neither party can from memory alone say exactly what the transaction was. It is evident that neither you nor myself recollect it with sufficient precision, nor have I here any papers to assist me. Had your letter come to me while at my own house, all difficulty would have been prevented. I have there the papers which will shew what goods I received thro’ the medium of Mr. Adams, no matter what the firm was. Against this I have a credit for 4. hhds. of tobacco. I shall pay a visit to my own house in September next, and shall then be able to ascertain all this, and will make it my business to do so. Till then therefore it must wait of necessity, and not of choice, for there is nothing I am more averse to than the existence of superannuated contests. You shall be certain therefore of hearing from me as soon as I can have access to my papers. I am with great respect Sir Your most obedt. humble servt,

Th: Jefferson

